J-S45036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERIC C. ERNST                         :
                                       :
                   Appellant           :   No. 430 EDA 2020

     Appeal from the Judgment of Sentence Entered October 18, 2019
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0000773-2019,
                         CP-48-CR-0000798-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERIC C. ERNST                         :
                                       :
                   Appellant           :   No. 431 EDA 2020

     Appeal from the Judgment of Sentence Entered October 18, 2019
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0000773-2019,
                         CP-48-CR-0000798-2019


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                     FILED NOVEMBER 3, 2020

     In these consolidated appeals, Eric C. Ernst (Appellant) appeals from

the judgment of sentence entered after a jury convicted him of two counts
J-S45036-20



each of simple assault and harassment (the assault crimes).1 After careful

review, we affirm.

        In January 2019, Appellant resided in the home of Jessica Ernst (Jessica)

and her family in Northampton County. Jessica’s three children, E.E. (age

13), P.P. (age 10), and P.K. (age 3) lived in the home, along with Jessica’s

fiancée. Appellant’s convictions arise from two separate incidents; the trial

court described the first:

              At trial, [E.E.] testified as to the incident of assault that
        Appellant committed on her sister, [P.K.], on or about January 10,
        2019. [E.E.] stated that she and [P.K.] were playing with their
        dog, Roscoe, in the lower-level family room of her house …. This
        lower level of the house was also where Appellant’s bedroom was
        located, and Appellant was with [E.E.] and [P.K.] while they were
        playing. At this time, [E.E.] and Roscoe were located on the
        couch; Appellant was sitting in his recliner, watching television;
        and [P.K.] was running around the room, laughing and yelling.
        [E.E.] testified that Appellant was telling her and [P.K.] to “shut
        up and go upstairs.” As [P.K.] was running around Appellant’s
        recliner, [E.E.] testified that Appellant swiveled the recliner, stood
        up and started screaming. He then took his hand and pushed
        [P.K.] near her shoulder towards a coal stove, which was located
        approximately four feet away from the recliner, and which was lit
        at the time.

               This coal stove was the means by which the family heated
        their entire house, and it was lit on the evening in question
        because it was during the month of January and cold outside.
        [E.E.] testified that Appellant knew that the coal stove was lit, not
        only because it was heating the house in January, but also
        because he was the one tending to it. Further, the door on the
        coal stove is glass, and the hot coals are visible through the glass.
        [E.E.] testified that when she saw Appellant push [P.K.], she saw
        [P.K.’s] right leg slip under the stove, between the legs of the
        stove. When that happened, [E.E.] heard [P.K.] begin crying and
____________________________________________


1   18 Pa.C.S.A. §§ 2701(a)(1), 2709(a)(1).

                                           -2-
J-S45036-20


      screaming and saw that [P.K.] was trying to get up and pull her
      leg out from under the stove. When [E.E.] was able to grab [P.K.],
      Appellant sat back down in his recliner and told [E.E.] and [P.K.]
      to go away. [E.E.] rushed upstairs with [P.K.] to [P.K.’s] bedroom
      and tried to calm her down. [E.E.] stated: “She started calming
      down and stopped crying, she told me that [he] hurt her and I
      told her that I’m sorry. I was trying to sit with her by holding her
      trying to calm her down.” [E.E.] testified that Appellant did not
      try to help [P.K.] following this incident. The following day, [E.E.]
      saw a burn mark around [P.K.’s] right ankle, stating that it was
      hurting [P.K.] and getting puffy and bright red. Jessica and [her
      fiancée] also testified that, on the day following this assault, they
      observed a burn mark on the inside of [P.K.’s] lower right leg
      which was not there the day prior.

Trial Court Opinion, 4/16/20, at 28-29 (citations to record omitted).

      A few days later, Appellant assaulted Jessica. The trial court stated:

             At trial, [E.E.] testified … that her parents were arguing with
      Appellant about the house and bills and that she saw Appellant
      walk past Jessica and take his left elbow and hit Jessica in the
      mouth. Jessica also testified regarding this incident. Jessica
      testified that [her fiancée] and Appellant were engaged in a
      heated argument over money and bills in the downstairs of the
      house. Jessica went downstairs when the argument became more
      heated, and as she was standing at the bottom of the stairs,
      Appellant walked past her, threw up his left elbow and hit her in
      her lower lip. After Appellant hit her, she fell backwards into the
      door, scrambled up the steps and ran to the bathroom [along with
      E.E., and they called 911.] … [A]s a result of Appellant elbowing
      [Jessica] in the lip, she sustained a busted lip, which immediately
      caused blood to gush out onto her face and all over her shirt.
Id. at 27 (citations omitted).

      Shortly after these incidents, the Commonwealth charged Appellant with

the assault crimes, at two separate criminal informations: one pertaining

to the incident on January 10, 2019, and the other concerning Appellant’s

assault of Jessica on January 13, 2019. The trial court docketed these charges


                                      -3-
J-S45036-20


at CP-48-CR-0000773-2019 (Case 773), and CP-48-CR-0000798-2019 (Case

798).

        On July 25, 2019, the Commonwealth filed identical notices at each case

of its intent to present evidence of Appellant’s prior bad acts at trial, pursuant

to Pennsylvania Rule of Evidence 404(b) (Rule 404(b) motions).                The

Commonwealth sought to introduce evidence of Appellant’s prior physical and

verbal abuse of Jessica, P.K., E.E., and P.P. The Commonwealth asserted that

this evidence was admissible to establish Appellant’s common scheme/history

of abusing family members in the household, and that its probative value

outweighed any prejudice to Appellant. Appellant filed responses in opposition

to the Rule 404(b) motions.

        The Commonwealth also separately filed identical motions to join Case

773 and Case 798 (motions to join), asserting that evidence of Appellant’s

respective crimes against Jessica and P.K. would be admissible in a separate

trial for the other.

        By separate orders entered on August 2, 2019, the trial court granted

the Rule 404(b) motions and motions to join.

        The matter proceeded to a jury trial. Jessica and E.E. (among others)

testified about Appellant’s abusive behavior on January 10 and 13, 2019. E.E.

testified, inter alia, that Appellant had abused her physically and verbally prior

to the charged incidents.     Appellant testified in his defense that he never

assaulted Jessica or P.K., and maintained their respective burn and lip injuries


                                      -4-
J-S45036-20


were accidentally self-inflicted. Prior to deliberations, the trial court issued

various instructions to the jury, one of which pertained to Rule 404(b)

evidence. The jury found Appellant guilty of all counts.

       The trial court sentenced Appellant on October 18, 2019. At Case 773,

Appellant received an aggregate sentence of one year of probation. At Case

798, he received an aggregate sentence of 18 months of probation. The court

ordered the sentences to run concurrently.       Appellant then filed separate

notices of appeal,2 after his direct appeal rights were reinstated nunc pro tunc,

followed by court-ordered Pa.R.A.P. 1925(b) concise statements of errors

complained of on appeal.

       Appellant presents two issues for our review:

       1. Did the Trial Court err in permitting the two informations to be
          tried together?

       2. Did the Trial Court err in permitting . . . E.E. to testify about
          Appellant’s alleged prior abusive behavior towards her?
____________________________________________


2  The captions of the respective notices of appeal listed the docket numbers
for both Case 773 and Case 798, which implicated the decision of our
Supreme Court in Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018)
(“prospectively, where a single order resolves issues arising on more than one
docket, separate notices of appeal must be filed for each case,” and failure to
do so requires quashal of the appeal); see also Pa.R.A.P. 341, Official Note.
However, an en banc panel of this Court recently clarified the law under
Walker and its progeny where a notice of appeal contains more than one
docket number. See Commonwealth v. Johnson, 2020 Pa. Super. 164, at
*16 (Pa. Super. 2020) (en banc) (where, as here, an appellant files a separate
notice of appeal at each trial court docket, the “fact that each notice of appeal
listed [more than one trial court docket number] does not invalidate [the]
notices of appeal”). Therefore, although Appellant’s separate notices of
appeal listed more than one docket number, the notices of appeal do not run
afoul of Walker.

                                           -5-
J-S45036-20



Appellant’s Brief at 5.

      Appellant first argues the trial court abused its discretion in joining Case

773 and Case 798 for trial, where joinder unduly prejudiced him and deprived

him of a fair trial.      See id. at 9-13.         According to Appellant, “the

Commonwealth offered the injury of a different individual, P.K., as proof that

[Appellant] assaulted Jessica, which assault was itself offered as proof that

[Appellant] had assaulted P.K., all in an impressive feat of Mobius strip-like

bootstrapping.” Id. at 11. Appellant further argues, “[a]side from the fact

that [Appellant] was charged with the same offenses in both cases, there

[was] nothing about the factual basis of the charges that demonstrated any

‘signature’ style of assaulting on the part of [Appellant].” Id. at 13.

      We are mindful of our standard of review:

      The general policy of the laws is to encourage joinder of offenses
      and consolidation of indictments when judicial economy can
      thereby be effected, especially when the result will be to avoid the
      expensive and time consuming duplication of evidence. Whether
      to join or sever offenses for trial is within the trial court’s discretion
      and will not be reversed on appeal absent a manifest abuse
      thereof, or prejudice and clear injustice to the defendant.

Johnson, 2020 Pa. Super. 164, at *16 (citations omitted).              In determining

whether the trial court abused its discretion, this Court must “weigh the

possibility of prejudice and injustice caused by the consolidation against the

consideration of judicial economy.” Commonwealth v. Janda, 14 A.3d 147,

155-56 (Pa. Super. 2011) (citation omitted).




                                        -6-
J-S45036-20


       Pursuant to Pa.R.Crim.P. 582, distinct offenses which do not arise out

of the same act or transaction may be tried together if (a) “the evidence of

each of the offenses would be admissible in a separate trial for the other, and

is capable of separation by the jury so that there is no danger of confusion;

or (b) the offenses charged are based on the same act or transaction.”

Pa.R.Crim.P. 582(A)(1)(a)-(b); see also Commonwealth v. Knoble, 188
A.3d 1199, 1205 (Pa. Super. 2018). In applying this Rule, “[i]f the trial court

finds that the evidence is admissible and the jury can separate the charges,

the court must also consider whether consolidation would unduly prejudice

the defendant.” Commonwealth v. Lively, 231 A.3d 1003, 1006 (Pa. Super.

2020) (citation omitted); see also Pa.R.Crim.P. 583. In determining whether

these standards have been met,3 an analysis of Pa.R.E. 404(b) is necessary.

See Janda, 14 A.3d at 156 (stating that standards governing admission of

prior bad acts evidence apply when informations are consolidated for trial, and

the analyses are related).

       Under Rule 404(b), evidence of other bad acts or crimes, while generally

not admissible to prove bad character or criminal propensity, can be

admissible to show, inter alia, a common scheme or lack of accident, where

the probative value of such evidence outweighs its potential for unfair

prejudice.    Pa.R.E. 404(b)(2).        “‘Unfair prejudice’ means a tendency to


____________________________________________


3We collectively refer to the requirements set forth in Pa.R.Crim.P. 582(A)(1),
supra, and Lively, supra, as “the three-prong joinder test.”

                                           -7-
J-S45036-20


suggest a decision on an improper basis or to divert the jury’s attention away

from its duty of weighing the evidence impartially.”           Commonwealth v.

Dillon, 925 A.2d 131, 141 (Pa. 2007) (quoting Pa.R.E. 403, Comment). A

trial court is not “required to sanitize the trial to eliminate all unpleasant facts

from the jury’s consideration where those facts are relevant to the issues at

hand and form part of the history and natural development of the events and

offenses for which the defendant is charged.” Commonwealth v. Hairston,

84 A.3d 657, 666 (Pa. 2014).        Finally, when “examining the potential for

undue prejudice, a cautionary jury instruction may ameliorate the prejudicial

effect of the proffered evidence. … Jurors are presumed to follow the trial

court’s instructions.” Id. (citation omitted).

      The Rule 404(b) exceptions implicated in the instant case are the

“common scheme,” res gestae, and “lack of accident” exceptions.                  To

determine whether the common scheme exception applies, the trial court

must examine the details and surrounding circumstances of each criminal

incident to assure that the evidence reveals criminal conduct which is

distinctive   as   to   become   the   signature    of   the   same   perpetrator.

Commonwealth v. Ivy, 146 A.3d 241, 253 (Pa. Super. 2016) (explaining

that the circumstances of the crimes need not be identical, but there must be

a “logical connection between them”); see also id. at 252 (“[e]vidence of

prior abuse between a defendant and an abused victim is generally admissible

to establish motive, intent, malice, or ill-will.”).      Under the res gestae


                                       -8-
J-S45036-20


exception, evidence of prior bad acts may be admitted “where it became part

of the history of the case and formed part of the natural development of facts.”
Id. at 251.

       Turning to the three-prong joinder test, we must first determine whether

evidence of Appellant’s respective crimes against Jessica and P.K. would be

admissible in separate trials for the other.4 See Pa.R.Crim.P. 582(A)(1)(a),

supra.

       Here, the trial court determined that (1) the evidence of Appellant’s

crimes against Jessica and P.K. was admissible and met the first prong of the

three-prong joinder test; and (2) the court properly admitted E.E.’s testimony

about Appellant’s prior abuse under Rule 404(b):

             Importantly, in both incidents of assault [in this case],
       Appellant claimed that they resulted from accidental occurrences.
       In [P.K.’s] case, the facts provided in the Commonwealth’s pretrial
       motions indicated that Appellant blamed [P.K.’s] injury on the
       family’s energetic dog causing [P.K.] to be shoved under the coal
       stove,[FN] and in Jessica’s case, Appellant claimed that Jessica
       tripped over a cord and hit her lip on a door frame. The incident
       involving [P.K.] occurred within the same household, just two
       days prior to the assault on Jessica. Therefore, the assaults were
____________________________________________


4 In Appellant’s second issue, he challenges the trial court’s admission of the
evidence regarding Appellant’s prior uncharged abuse of E.E., a key
Commonwealth witness at Appellant’s trial. See Appellant’s Brief at 15-16
(asserting “the mere occurrence of abusive behavior towards E.E. is not
sufficient to show a common scheme or lack of accident in regards to the
offenses charged against [Appellant] with respect to Jessica and P.K. [and]
the prejudicial effect of the evidence of [Appellant’s] past abusive behavior
toward E.E. far outweighed any relevance it may have had.”).               The
admissibility of this evidence is closely related to the admissibility inquiry
under the first prong of the three-prong joinder test. See Janda, supra.
Therefore, we address these issues simultaneously.

                                           -9-
J-S45036-20


     closely linked temporally and geographically, and the victims were
     both in a filial relationship with Appellant.
         [FN]We note that at trial, Appellant testified that [P.K.]
         actually sustained a burn during the day on January 7,
         2019, while he was out of the house. Appellant testified
         that he … did not come back to the house until about 7
         p.m. that evening.

            With regard to the prior instance of abuse between
     Appellant and [P.K.], the evidence was admissible in Jessica’s case
     to show absence of mistake, to establish a common scheme, and
     to complete the story and explain the historically hostile family
     relationship. Also, as to the evidence of abuse against Jessica,
     that evidence was admissible in [P.K.’s] case to show absence of
     mistake, to establish a common scheme, and to complete the
     story. This is due, inter alia, to the proximity of the assaults to
     one another and their occurrences taking place in the same family
     home. Furthermore, even if the evidence was not admissible as
     an exception under 404(b)(2), it was admissible as res gestae.
     See Ivy, 146 A.3d [at] 251.

            The specific prior physical and verbal abuse of E.E. … that
     the Commonwealth sought to introduce as 404(b) evidence was
     the following: 1) evidence regarding an incident in December of
     2018 when Appellant threw a cup of cold coffee in E[.E.’s] face;
     2) evidence regarding an incident when Appellant smothered
     E[.E.’s] face with a chair cushion; 3) evidence that Appellant threw
     dishes and shoes at E[.E.]; 4) evidence that Appellant called E[.E.]
     derogatory names, including “fat bitch,” “lazy bitch,” and “cunt”;
     and 5) evidence that Appellant pushed E[.E.] against a wall and
     down a set of stairs. With regard to these prior instances of abuse
     between Appellant and E[.E.], the evidence was admissible to
     explain any delay on the part of E[.E.] in reporting her knowledge
     of Appellant’s acts of abuse against [P.K.], as well as to
     demonstrate her state of mind and the basis of her fear of
     Appellant. But for this evidence, Appellant may have argued that
     a lack of immediate action by E[.E.] following the January 10,
     2019 incident suggested that the incident never occurred. This
     evidence was not proffered to show criminal propensity, but it was
     relevant to negate any anticipated delayed reporting defense and
     explain why E[.E.] may have been afraid of Appellant and afraid
     to immediately report/confront him. See Commonwealth v.
     Cook, 952 A.2d 594, 621 (Pa. 2008) (evidence that a female
     witness was afraid of the defendant “because [of] the things that

                                    - 10 -
J-S45036-20


     he used to do to his girlfriends,” e.g., “he used to hurt them pretty
     bad,” was admissible as prior bad act evidence to explain why the
     witness did not come forward earlier to report to police her
     knowledge of the defendant’s involvement in a murder.)

          This evidence was also admissible to establish a common
     scheme and lack of accident. In Commonwealth v. Golphin,
     161 A.3d 1009 (Pa. Super. 2017), the Superior Court addressed
     the common scheme or plan and lack of accident exception. In
     Golphin, the defendant was convicted of several crimes following
     the death of four-year-old victim S.B. The defendant appealed
     the trial court’s ruling allowing prior bad acts evidence of prior
     abuse against S.B. and the other children in the house, A.G. and
     Sean [B]. The Golphin Court held that the prior bad acts
     involving the siblings were sufficiently similar to fall under the
     common plan, scheme, or design and lack of accident exception.
     The Superior Court agreed with the trial court’s following
     explanation for admitting the other acts evidence at issue:

         As to the evidence of prior acts of abuse towards A.G.
         and Sean [B.], the evidence was admissible both to show
         Appellant’s absence of mistake in causing S.B.’s death,
         as well as to show a common scheme or plan. In all three
         instances, the victim was a young child in a filial
         relationship with Appellant that Appellant punched,
         scratched and/or hit. Furthermore, the instances of
         abuse towards all three children took place close in time
         with one another.
Id. at 1021-1022 (internal citations omitted).

           Similarly, in the instant case, the prior bad acts involving
     E[.E.] were sufficiently similar to the offenses against [P.K.] such
     that they fell under the common plan or scheme exception and
     the lack of accident exception. Both E[.E.] and [P.K.] are minor
     females, and they are both Jessica’s children. They are both
     [related to] Appellant . . . resided in the same home with him. The
     alleged abuse of E[.E.] and the abuse of [P.K.] took place within
     the two years that Appellant resided with them. The incidents of
     abuse took place within the same home and involved both verbal
     and physical assault. Specifically, shoving and pushing on the part
     of Appellant was alleged to have taken place against E[.E.] and
     [P.K]. For these reasons that evidence of prior bad acts against


                                    - 11 -
J-S45036-20


     E[.E.] was admissible, this [c]ourt did not abuse its discretion in
     admitting same.

                                   ***

            Next, the prior physical and verbal abuse of [P.K.] that the
     Commonwealth sought to introduce as 404(b) evidence was the
     January 10, 2019 assault on [P.K.], which incident was the basis
     for the charges filed in [Case] 798. The Commonwealth also
     sought to introduce other prior bad acts evidence of Appellant,
     including his calling [P.K.] “a little bastard,” telling her “to get out
     of his face and to leave him alone and to get away from him,” as
     well as evidence of Appellant previously pushing and shoving her.
     This evidence was admissible to establish the chain of events and
     pattern of abuse against [P.K.], as well as to show Appellant’s
     intent and malice toward [P.K]. See Commonwealth v. Powell,
     956 A.2d 406[, 420] (Pa. 2008) (where evidence that the
     defendant threw a glass of water in his son’s face was admissible
     to demonstrate the defendant’s temper, anger, impatience, and
     dislike of the child so as to establish motive and intent to commit
     the various crimes against the child, as well as the nature of the
     relationship)[; see also Commonwealth v. Hicks, 156 A.3d
1114, 1128 (Pa. 2018) (holding 404(b) evidence of defendant’s
     prior assaults of 8 prostitutes was admissible to prove, inter alia,
     a common scheme, where the prior assaults were similar and
     logically connected to the assault and murder of the victim at bar,
     and the probative value of the evidence outweighed the prejudice
     to defendant); Commonwealth v. Luktisch, 680 A.2d 877, 879
     (Pa. Super. 1996) (trial court did not abuse its discretion when
     admitting evidence of defendant’s prior sexual abuse upon other
     children in the same family relevant to demonstrate a common
     scheme)]. The prior physical abuse, together with the verbal
     abuse against [P.K.] provides insight into the relationship
     Appellant had with [P.K.], which was characterized by Appellant’s
     quick temper, anger, and impatience with the characteristics and
     developmental level of a small child. It also helped to establish
     Appellant’s motive in pushing [P.K.] into the coal stove, which was
     his impatience with [P.K.]. For these reasons, … we submit that
     this [c]ourt did not err in admitting into evidence other acts of
     abuse by Appellant against [P.K.]

           The prior physical and verbal abuse of Jessica that the
     Commonwealth sought to introduce as 404(b) evidence was
     evidence that Appellant threatened to burn down the family’s

                                     - 12 -
J-S45036-20


      house so that they would have to live in a shelter, and evidence
      of the assault on Jessica that took place on January 13, 2019. As
      stated above, the evidence of the January 13, 2019 assault was
      admissible to demonstrate lack of accident or mistake and/or a
      common scheme. In its pretrial submissions, the Commonwealth
      noted that Appellant represented to law enforcement and Children
      and Youth caseworkers that he did not commit the assault against
      either victim; rather, the facts presented therein indicate that
      Appellant maintained that the family’s dog pushed [P.K.] into the
      stove and that Jessica somehow caused the injuries to her own
      face by hitting it off of a doorknob[.] Based on these assertions
      of Appellant, evidence of the January 13, 2019 assault on Jessica
      was relevant and admissible in [P.K.’s] case to demonstrate a lack
      of accident or mistake and/or a common scheme. Regarding
      evidence that Appellant threatened to burn down the family’s
      house so that they would have to live in a shelter, Appellant was
      not prejudiced by this [c]ourt’s ruling allowing introduction of
      same because no such testimony was actually elicited by the
      Commonwealth at trial. Nevertheless, this evidence would have
      been admissible to complete the story so as to explain the severity
      of Appellant’s hostile thoughts and actions towards the family, to
      justify Jessica’s fear of Appellant, and to explain why Jessica
      sought a protection from abuse order.

Trial Court Opinion, 4/16/20, at 7-8, 10-14 (footnote in original, citations

modified, some capitalization and citations omitted).

      Our review of the record and prevailing law supports the trial court’s

comprehensive analysis. We conclude the Commonwealth met the first prong

of the three-prong joinder test, and the bad act evidence of abuse was

admissible under the relevant exceptions to Rule 404(b). Thus, we must next

determine whether the trial court was correct in concluding that the remaining

two prongs of the three-prong joinder test were met. The court explained:


      The second issue this [c]ourt had to determine in deciding whether
      to consolidate the criminal informations is whether the jury could
      separate the evidence of the crimes so as to avoid the danger of


                                    - 13 -
J-S45036-20


       confusion.     [See Pa.R.Crim.P. 582(A)(1)(a).]       This [c]ourt
       determined they could. The assaults took place on different days
       and in different areas of the family home. They resulted in injuries
       that were caused in a different manner and on a separate part of
       the body. Further, the assaults featured victims who were easily
       distinguishable, as one was a three-year-old child and the other
       was her mother. The testimony offered regarding the assaults
       was not overlapping or confusing, but the witnesses spoke about
       two different events at two separate times and locations within
       the home. The witnesses were presented in a clear, logical order
       when giving testimony. Thus, the risk that the jury would confuse
       the issues was minimal.

             Finally, the third issue this [c]ourt had to determine was
       whether . . . Appellant would have been unduly prejudiced by the
       consolidation of the offenses. [See Lively, supra.] Based upon
       the determinations discussed supra, we found the risk of
       prejudice to be minimal.[5] Therefore, joinder of Appellant’s two
       criminal informations, which were clearly interrelated, was proper.
       Not only would the evidence of each of the offenses be admissible
       in a separate trial for the other, but the jury was also capable of
       separating the evidence so as to avoid confusion. As such, this
       [c]ourt did not abuse its discretion in consolidating [Appellant’s]
       charges for trial.

Trial Court Opinion, 4/16/20, at 8-9 (footnote added).

       Again, the trial court’s rationale is supported by both the record and law.

Indeed, jointly trying Case 773 and Case 798 was appropriate under the

circumstances. See, e.g., Johnson, supra (emphasizing policy to encourage

joinder, especially where “the result will be to avoid the expensive and time


____________________________________________


5We agree with the trial court’s prejudice determination and underscore the
court’s cautionary instruction to the jury, explaining the limited purpose for
which the jury could consider the bad act evidence. See N.T., 12/6/19, at
223-24. This ameliorated any undue prejudice to Appellant. See Hairston,
supra.



                                          - 14 -
J-S45036-20


consuming duplication of evidence.”). Finally, even if separately trying Case

773 and Case 798 was appropriate, justice would not be served by requiring

Jessica and E.E. to present duplicate testimony at two separate trials.6

       Accordingly, both of Appellant’s claims fail because the trial court

properly exercised its discretion in granting the Rule 404(b) and joinder

motions.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/03/2020




____________________________________________


6 Jessica stated that Appellant’s crimes, as well as the stress associated with
her family being involved in a criminal trial, have traumatized her, P.K., E.E.,
and P.P.      See Commonwealth’s Sentencing Memorandum, 10/11/19,
Appendix B (Jessica stating in victim impact statement that Appellant’s abuse
psychologically and physically “scarred” the family, and “we gave statement
after statement, [which forced] us to relive the events of your crimes over
and over again.”).

                                          - 15 -